DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.

Response to Amendment
This office action is responsive to the claim amendments filed on 01/26/2022. As directed by the amendment: claims 1 and 39 have been amended; and no claims have been added. Thus, claims 1-63 are presently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/26/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
Claim 1 and 39 recite the limitation “wherein the self-righting article is configured as a monostatic body due to at least one of the center of mass of the self-righting article and the shape of the self-righting article”. Examiner has considered monostatic body to be a body with one stable resting position. Further Applicant’s specification highlights this definition and gives the definition of a mono-monostatic body (Pg. 23 line 29-Pg. 24 line 3 “The term "monostatic" as used herein is given its ordinary meaning in the art and generally30 refers  a three-dimensional shape which has a single stable resting position (e.g., a point of balance). The term "mono-monostatic" as used herein is given its ordinary meaning in the art and generally refers to a three-dimensional shape having a single stable resting position and a single unstable resting positon”).
Allowable Subject Matter
Claim(s) 1-63 is/are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application are allowed because the prior art of record fails to disclose either singly or in combination the claimed self-righting article.
See also further reasons for allowance in Final Office Action dated 06/29/2011, with regard to prior art of Imran (US 2013/0171247 A1), Tanaka et al. (US 2008/0255543 A1), and Boyden et al. (US 2009/0104250 A1).
Another close prior art of record is Imran (US 2011/0160129 A1).
Regarding claims 1 and 39, Imran fails to teach among all the limitations or render obvious “wherein the self-righting article is configured as a monostatic body due .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Alan Igel Jr whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.A.I./Examiner, Art Unit 3783                                                                                                                                                                                                        
	/NATHAN R PRICE/           Supervisory Patent Examiner, Art Unit 3783